[evergreenenergylogo.jpg]

EXHIBIT 10.6


PROFESSIONAL SERVICES AGREEMENT


THIS AGREEMENT is made and entered into effective as of 31st day of December,
2010 (the “Effective Date”) by and between Crosby Special Situations Fund, a
merchant banking entity having an office and place of business at 18/F, Fairmont
House, 8 Cotton Tree Drive, Central, Hong Kong (“Consultant") and Evergreen
Energy Inc. having an office and place of business at 1225 Seventeenth Street,
Suite 1300, Denver, Colorado, 80202 ("Company"); Company and Consultant being
hereinafter sometimes referred to collectively as the "Parties".


RECITALS


Company desires to obtain the services of Consultant on the terms and subject to
the conditions set forth herein.  Consultant has reviewed this Agreement and
discussed the services to be performed hereunder and has represented to Company
that Consultant is qualified and willing to perform said services in accordance
with the provisions of this Agreement (which term shall mean this Professional
Services Agreement and all Exhibits hereto).


THEREFORE, in consideration of the premises and of the obligations to be
performed and covenants to be kept by the Parties, the Parties agree as follows:


ARTICLE I
SCOPE OF WORK


1.1           The Work.  During the term of this Agreement Consultant shall
perform the services set forth on Exhibit A attached hereto.  Such services, as
they may be amended from time to time by written agreement of the Parties, are
hereinafter sometimes referred to herein as the "Work".


1.2           Compliance with Laws.  Consultant shall perform the Work in a
professional and competent manner, in accordance with the terms of this
Agreement and all applicable laws, rules, orders and regulations of any
governmental or quasi-governmental agency having jurisdiction over the Work or
the Parties.


1.3           Assigned Consultant.  As provided in Exhibit A, the Consultant
shall assign Ilyas Khan as the lead individual to perform the Work.  During the
term of this Agreement, Mr. Khan shall serve as Chairman and director of the
Company, subject to election by the Company’s shareholders.

 
1

--------------------------------------------------------------------------------

 
Evergreen Energy Inc. LOGO [evergreenenergylogo.jpg]


ARTICLE II
SCHEDULE OF WORK


2.1           Commencement of Work.  The Work shall be commenced by Consultant
on the Effective Date defined below.


2.2           Unforeseeable Delays.  Whenever the time for performance of any
act hereunder is limited, prevented or delayed by any unforeseeable factor or
circumstances beyond the reasonable control of the party obliged to perform and
which said party could not have avoided by the use of reasonable diligence, such
as acts of God, fires, floods, strikes, shortage of materials and supplies,
labor interruptions in delivery or transportation, inclement weather,
insurrections, or mob violence, embargoes, war or other disabling causes, the
time for the performance of any or such act or obligation shall be extended for
the period equal to the extent of such delay.


ARTICLE III
COMPENSATION AND MANNER OF PAYMENT


3.1           Compensation.  Consultant shall be compensated for the Work as set
forth on Exhibit B attached hereto.


3.2           Payment Schedule.  Consultant, within thirty (30) days following
the end of each calendar month, shall submit a statement of services rendered
and reimbursable expenditures incurred for Work done in that calendar month.


3.3           Payment by Company.  Subject to Section 3.6 below, Company shall
pay Consultant and reimburse Consultant for reimbursable expenditures within ten
(10) days following receipt and approval of Consultant's statement.


3.4           Expense Allowance.  During the term of this Agreement, the
Consultant shall have an annual expense allowance of £150,000 to provide for
reimbursement of the reasonable costs of travel, subsistence, lodging and
out-of-pocket expenses (such as, but not limited to, long distance telephone
calls, photocopying, office costs, the hiring of an assistant if required  and
the like), which expenses shall be reimbursable by the Company upon the
submission by the Consultant of reimbursement requests in the form required by
the Company.


 
 
2

--------------------------------------------------------------------------------

 
Evergreen Energy Inc. LOGO [evergreenenergylogo.jpg]

ARTICLE IV
COMPANY REPRESENTATIVE


4.1           Company's Representative for the purposes of this Agreement shall
be the Executive Committee of the Company’s Board of Directors. Company shall
have the right to designate a new Representative by notice to Consultant.  The
Company Representative shall have the power to approve or deny reimbursable
expenditures in excess of the annual allowance, and by mutual consent of the
Parties to modify reporting requirements, scheduling or other details of the
Work.  Such modifications may be made orally or in writing.  If made in writing,
the writing shall be delivered in accordance with Article X.  If made orally a
follow-up writing delivered in accordance with Article X shall be delivered to
Consultant within three (3) working days thereafter.  The Representative shall
not have the power to otherwise amend or modify any provision of this Agreement.


ARTICLE V
REPORTS, CONFIDENTIAL INFORMATION AND
INTELLECTUAL PROPERTY


5.1           The Confidentiality Agreement in Exhibit C, which is incorporated
herein by reference, represents the governing agreement related to
non-disclosure and confidentiality.


5.2           All computer programs, software source code, technical
specification, technical architecture, software testing plans and data sets,
process flows, training and user guides, drawings, designs, maps, plans, know
how, patents, inventions, data, reports and other physical and intellectual
property prepared by Consultant under this Agreement shall be the sole property
of Company except to the extent that such items consist of information available
to the general public.  All property that is the sole property of Company
hereunder shall be delivered to Company by Consultant upon completion of the
Work, and shall not be reprinted, distributed, published, or disclosed to third
parties by Consultant without the prior written consent of Company.  Unpublished
information (graphic or verbal) concerning Company or the Work which is
furnished or disclosed to Consultant by Company or developed by Consultant
through performance of the Work shall not be disclosed to third parties by
Consultant without the prior written consent of Company.  This Article shall
survive termination of this Agreement.


5.3           All computer files generated and delivered to Company shall be in
the native format (e.g. Microsoft Word, AutoCAD, Java, etc.).  If the native
format is not available, a substitute format acceptable to Company, e.g. XML
shall be used and shall include source code, configuration files(s), build
file(s), and all needed support files to configure, build and execute software
code.

 
3

--------------------------------------------------------------------------------

 
Evergreen Energy Inc. LOGO [evergreenenergylogo.jpg]

ARTICLE VI
ASSIGNMENT


6.1           Consultant shall not assign all or any part of its respective
right or duties hereunder (including, without limitation, the right to receive
payments) without the prior written consent of Company, provided Mr. Khan may
use other employees of the Consultant to assist in the performance of the work,
the use of which shall not be separately compensated.  Consultant shall not
subcontract or use agents to conduct the Work hereunder without the prior
written consent of Company.  Any attempt to assign or subcontract this Agreement
without the consent of Company shall be ineffective and shall constitute a
breach of this Agreement.
 
ARTICLE VII
INDEPENDENT CONTRACTOR RELATIONSHIP,
INDEMNIFICATION AND AUTHORITY


7.1           Independent Contractor.  The Work shall be performed by Consultant
as an independent contractor.  Consultant shall not constitute or be deemed to
be an employee, servant, agent or representative of Company for any purpose
whatsoever unless and except as specifically so provided in this Agreement.  All
employees, agents and permitted subcontractors of Consultant shall be under the
direct charge of Consultant and shall also be independent contractors as regards
their relationship with Company.


7.2           Indemnification.  Consultant assumes full risk and responsibility
for all activities undertaken pursuant to this Agreement and agrees to indemnify
and hold Company, its officers, directors, employees and affiliated companies
harmless from any loss, injury, damage, liability or claim of any third party of
any kind or character arising out of Consultant's negligent performance of its
services hereunder.  This provision shall survive termination of this Agreement.


7.3           Authority.  Consultant does not have, and shall not hold himself
out to any third party as having any general authority to represent or make
binding agreements on behalf of Company.  All potential business transactions
shall be subject to Company’s own acceptance, rejection or other action in
Company’s sole discretion.

 
4

--------------------------------------------------------------------------------

 
Evergreen Energy Inc. LOGO [evergreenenergylogo.jpg]
 
ARTICLE VIII
INSURANCE

 
8.1.           Insurance.  Consultant shall be responsible for maintaining
insurance coverage as would be expected in a normal business environment for a
Consultant performing similar services, including, but not limited to Automobile
Liability Insurance.


ARTICLE IX
TERM AND TERMINATION


9.1           Termination.  This Agreement shall terminate on the first of the
following events to occur:


9.1.1
Agreement by the Parties.



9.1.2
Completion of the Work and payment by Company of Consultant's final statement.



9.1.3
The 30th day after Notice of Termination given by Company to Consultant;
provided however, that no Notice of Termination shall be given for at least one
(1) year from the Effective Date.



9.1.4
Upon breach of any of the terms of this Agreement or any Exhibit hereto, which
breach has not been cured by the breaching party within 30 days’ written notice
to the breaching party by the non-breaching party.



9.2           Obligations Upon Termination.  Subject to the provisions of
Exhibit B, in the event of termination in accordance with this Article IX,
Company shall pay Consultant through the last day worked or as otherwise agreed,
and thereafter neither Company nor Consultant shall have any further obligation
to the other, except as otherwise provided herein.  However, in the case of
termination by Company on the basis of Consultant's breach of this Agreement,
Company's obligation upon termination shall be solely to pay Consultant for Work
done prior to the date of termination which in the sole opinion of Company was
satisfactory and in accordance with the terms of this Agreement.  Company shall
also have such remedies for breach as may be provided by law or equity.

 
5

--------------------------------------------------------------------------------

 
Evergreen Energy Inc. LOGO [evergreenenergylogo.jpg]

ARTICLE X
NOTICE


10.1           All formal notices ("Notices") shall be addressed as set forth in
the first paragraph.  All Notices shall be given by (1) personal delivery or by
electronic communication with a confirmation copy sent by mail, return receipt
requested or (2) by registered or certified mail, return receipt requested.  All
Notices shall be effective and shall be deemed delivered (i) if by personal
delivery on the date of delivery, (ii) if by electronic communication on the
next business day following transmittal, and (iii) if solely by mail on the date
of actual receipt.  Company or Consultant may change its address for notice from
time to time by so notifying the other in accordance with this Article.


ARTICLE XI
ACCESS


11.1           Access to Property.  The Company agrees to permit Consultant, its
employees or agents, reasonable access to the Company's property for the purpose
of performing work assigned by the Company's authorized representative.


11.2           Access to Information.  The Company further agrees to permit
Consultant, its employees or agents, reasonable access to necessary information,
strictly at the sole discretion and judgment of the Company's authorized
representative.
 
ARTICLE XII
INSPECTION


12.1           Inspection of Work.  Consultant shall permit the authorized
representative of the Company to inspect the assignment(s), or any part thereof,
as the same progresses and to perform the work in strict compliance with this
Agreement and pursuant to designations submitted to Consultant by the Company.


12.2           Record Keeping.  Consultant shall maintain accurate and complete
records in connection with the performance of the assignment(s) hereunder in
dated order by occurrence, which the Company may utilize in any reasonable
manner.


ARTICLE XIII
SOLE AGREEMENT AND MODIFICATION


13.1           This Agreement contains and sets forth the entire agreement
between Company and Consultant with respect to the subject matter hereof, all
previous agreements between them with respect to the subject matter hereof being
expressly superseded and replaced hereby.

 
6

--------------------------------------------------------------------------------

 
Evergreen Energy Inc. LOGO [evergreenenergylogo.jpg]

Except as provided in Article IV, no modification, alteration, or extension of
this Agreement shall be effective unless in writing executed by the Parties
subsequent to the date of this Agreement.


ARTICLE XIV
CONTROLLING LAW


14.1           This Agreement shall be governed by and interpreted in accordance
with the laws of the State of Colorado except those addressing conflicts of law.


ARTICLE XV
MEDIATION/ARBITRATION


15.1           Mediation/Arbitration of Disputes.  Any controversy or claim
arising out of or relating to this Agreement (including, without limitation, the
breach thereof) shall be settled by:


 
(a)           Mediation.  Before resolution of the matter by arbitration, the
matter will be mediated with any such mediation being held in Denver, Colorado
before one mediator experienced in executive compensation. The mediation shall
be administered by JAMS pursuant to the rules and procedures of JAMS.
 
(b)           Arbitration.  If mediation is unsuccessful, the matter shall be
settled by final, binding and non-appealable arbitration in Denver, Colorado by
a single arbitrator in accordance with the rules of JAMS then in effect for
employment related disputes.  The arbitrator shall, to the extent possible, be
experienced in the resolution of disputes of the type arising hereunder and
shall be selected by mutual agreement of the parties.  Any award entered by the
arbitrator shall be final, binding and nonappealable and judgment may be entered
thereon by either party in accordance with applicable law in any court of
competent jurisdiction.  This arbitration provision shall be specifically
enforceable.


(c)           Unless otherwise directed by the arbitrator, each party shall be
responsible for its own expenses relating to the conduct of the mediation and/or
arbitration (including reasonable attorneys' fees and expenses) and shall share
the fees of JAMS equally.

 
7

--------------------------------------------------------------------------------

 
Evergreen Energy Inc. LOGO [evergreenenergylogo.jpg]

ARTICLE XVI
SUCCESSORS AND ASSIGNS


16.1           This Agreement shall be binding upon and inure to the benefit of
the respective successors and permitted assigns of Company and Consultant.






IN WITNESS of this Agreement the Parties have set forth their signatures below.




COMPANY:
 
CONSULTANT:
     
Evergreen Energy Inc.
 
Crosby Special Situations Fund
           
By: /s/ Thomas H. Stoner, Jr.
 
By:  /s/ Shahzad Ashfaq
     
Name: Thomas H. Stoner, Jr.
 
Name:   Shahzad Ashfaq
     
Title: CEO
 
Title:  Director

               



 
8

--------------------------------------------------------------------------------

 
 
This Addendum is executed by authorized representatives of the Parties this 2nd
day of January 2011, but effective as of December 31, 2010


Crosby Special Situations Fund
Evergreen Energy Inc.
       
By: /s/ Shahzad Ashfaq
By: /s/ Thomas H. Stoner, Jr.
Name: Shahzad Ashfaq
Name: Thomas H. Stoner, Jr.
Title: Director
Title: CEO

 
 
9